DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Blackmon et al. (US 9,260,541 B2), Lee et al. (US 2008/0132656 A1), Odi et al. (US 9,310,137 B2) and Hottovy et al. (US 9,593,189 B1).
	Regarding claim 1, Blackmon et al. discloses a method comprising: polymerizing propylene in a loop slurry reactor under bulk polymerization conditions to produce polypropylene (see Abstract; figures 1 and 2; and column 2, line 44 through column 5, line 10).
	Blackmon et al. fails to disclose a method wherein a space time yield (STY) for the step of polymerizing is greater than 0.36 and less than 0.60 ton polypropylene/hr/m3 of the loop slurry reactor.
	Lee et al. discloses that he space time yield which is production rate of polymer per unit of loop reactor volume for the process of the present invention is in the range 0.1-0.4 preferably 0.2-0.35 ton/hour/m3 (see paragraph 0022) and that the operating conditions can also be such that the monomers (e.g. ethylene, propylene) act as the diluent as is the case in so called bulk polymerisation processes (see paragraph 0026).
	The prior art references fail to disclose or suggest a method wherein a space time yield (STY) for the step of polymerizing is greater than 0.36 and less than 0.60 ton polypropylene/hr/m3 of the loop slurry reactor.
	Claims 2-12 depend on claim 1.

	Regarding claim 13, Odi et al. discloses a propylene polymerization system comprising: a loop slurry reactor having a plurality of vertical legs and a plurality of bends, each vertical leg being coupled to an adjacent vertical leg by one of the plurality of bends; and a heat exchange system comprising a plurality of cooling passes and a heat exchanger, wherein each cooling pass is coupled to the heat exchanger (see figures 4-16 and column 17, line 24 through column 28, line 35).
	Odi et al. fails to disclose or suggest a heat exchange system wherein each cooling pass is coupled to the heat exchanger and configured to cool only two of the plurality of vertical legs, wherein each of the plurality of cooling passes comprises: 
a first cooling jacket wrapped around a first vertical leg of the plurality of vertical legs;
a second cooling jacket wrapped around a second vertical leg of the plurality of vertical legs;
a first coolant conduit coupled to an outlet of the heat exchanger and to the first cooling jacket;
a second coolant conduit connected to the first cooling jacket and to the second cooling jacket; and
a third coolant conduit coupled to the second cooling jacket and to an inlet of the heat exchanger.
	Claim 14 depend on claim 13.
	Regarding claim 15, Hottovy et al. discloses a propylene polymerization system comprising: a loop slurry reactor (110); a plurality of continuous take-off valves (122), wherein each of the plurality of continuous take-off valves (122) is fluidly coupled to the loop slurry reactor (110); a flashline heater; an inlet; and a separation vessel (140) (see Abstract; figures 1-5 and column 4, line 44 through column 23, line 13).

Claims 16-20 depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774